Citation Nr: 1740341	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-02 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to in-service herbicide agent exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from April 1963 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In September 2016, the Board remanded this matter for further development.  

In a January 2012 statement in response to the December 2011 statement of the case (SOC), the Veteran requested a hearing before RO personnel.  It does not appear that such a hearing was conducted.  However, in the January 2012 substantive appeal (VA Form 9), the Veteran checked the box indicating that he did not want a Board hearing.  A veteran is afforded due process despite the denial of a hearing before the RO when, on appeal, he is offered the opportunity of a hearing before the Board.  See Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012) (holding that there is no due process violation when VA, in error, denies the veteran a hearing before the RO, but the veteran maintains the ability to appeal and obtain a de novo hearing before the Board).  As the Veteran was given an opportunity for a hearing before the Board, there was no due process violation in the lack of a hearing before RO personnel.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran suffered from peripheral neuropathy during his active service or for many years thereafter.  

2.  The competent evidence of record does not demonstrate that the Veteran's peripheral neuropathy is related to his active service or to any event therein, to include presumed herbicide agent exposure.  
CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy due to in-service herbicide agent exposure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in September 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in May 2017.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, pursuant to the September 2016 remand, afforded the Veteran a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.




2.  Presumptive Service Connection Based on Exposure to an Herbicide Agent 

In the case of a veteran who served in the Republic of Vietnam during the Vietnam Era, which is true of the Veteran in this case, service connection can be presumed for certain specified diseases based on presumed exposure to herbicide agents in Vietnam.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  The Federal Circuit has held that in order for the presumption for exposure to herbicide agents to apply under this regulation, qualifying service in the Republic of Vietnam must have involved service on the landmass of Vietnam or on its inland waterways.  Haas v. Peake, 525 F.3d 1168, 1193-95 (Fed. Cir. 2008).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014), 38 C.F.R. § 3.307(d), are also satisfied.  Acute and subacute peripheral neuropathy was one of the listed diseases.  Effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide agent exposure.  See Notice, 78 Fed. Reg. 173, 54763 -54766 (September 6, 2013).  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide agent presumption to apply.  To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset."  Under these amendments, early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.

The Veteran claims entitlement to service connection for peripheral neuropathy as a result of his in-service exposure to herbicide agents, including Agent Orange.  He contends that he served aboard the U.S.S. Abnaki (ATF-96) and was involved in salvage operations in "brown water" bodies of water in the Republic of Vietnam.

The Veteran's service personnel records reflect that he served aboard the U.S.S. Abnaki (ATF-96) from approximately October 21, 1965 to January 12, 1968.  These records also indicate that the Veteran was commended for his participation in the successful salvage of the U.S.N.S. Geiger and U.S. Army LT 454.  Furthermore, VA inquiries indicated that dates the U.S.S. Abnaki (ATF-96) was in the official waters of the Republic of Vietnam, Deck Logs from the U.S.S. Abnaki (ATF-96) indicate the ship participated in salvage operations involving maneuvering up and down a "mud bottom" river with the YRBM-16 under tow, and a December 2011 statement from fellow service member D.L.H. indicated that he served with the Veteran aboard the U.S.S. Abnaki (ATF-96) and they participated in said salvage operations "going up the MeKong River."  

VA has compiled a list of ships associated with service in Vietnam and exposure to Agent Orange.  Under 38 C.F.R. § 3.307(a)(6)(iii), for veterans who served aboard ships operating on the inland waterways of Vietnam, the evidence must establish that the ship was on the inland waterways and that the Veteran was aboard at that time.  The U.S.S. Abnaki (ATF-96) does not appear on that list.  However, the list is not complete, and the presumption of herbicide agent exposure should not be denied solely because the Veteran's ship is not on the list.  Given that the evidence of record demonstrates that the U.S.S. Abnaki (ATF-96) was involved in salvage operations on one of the Republic of Vietnam's inland waterways and because at least one of those operations occurred during the period of time during which the Veteran served aboard the ship, the Board finds that Veteran's herbicide agent exposure is presumed.  38 C.F.R. § 3.307(a)(6)(iii).

As to the claim of entitlement to service connection for peripheral neuropathy on a presumptive basis due to exposure to herbicide agents, the law is clear that peripheral neuropathy must be acute, subacute, or early onset having manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  According to an August 2010 VA Gastro-Intestinal Follow-Up, the Veteran's peripheral neuropathy was diagnosed in May 2010 and there is no record of an earlier diagnosis.  Additionally, the Veteran stated that he started having tingling sensations and numbness in his legs roughly in 2007 and the evidence is consistent with the lack of symptoms of peripheral neuropathy prior to this date.  The separation examination indicated that the lower and upper extremities were normal and there is no lay or medical evidence of symptoms indicative of peripheral neuropathy prior to this date.  The April 2010 VA examiner wrote that there were "no symptoms, treatment or diagnosis of peripheral neuropathy during the Veteran's active service or within 12 months after separation from service."  As there is no evidence of acute, subacute, or early onset peripheral neuropathy, service connection on a presumptive basis may not be granted pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

3.  Presumptive Service Connection Based on Chronic Disease 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, the listed chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Although not listed specifically, peripheral neuropathy is considered an organic disease of the nervous system.  See VA Adjudication Manual, IV.ii.2.B.2.b (Mar. 2, 2017) (listing both carpal tunnel syndrome and peripheral neuropathy as diseases that constitute an organic disease of the nervous system).  As such, the Board must analyze whether the Veteran is entitled to service connection on a presumptive basis as it relates to chronic diseases.

The above discussed lay and medical evidence reflects that symptoms of peripheral neuropathy did not manifest during service, the one year presumptive period, or for many years thereafter.  Consequently, neither the chronicity and continuity provisions of 38 C.F.R. § 3.303(b) nor the presumptive service connection provisions of 38 C.F.R. § 3.307(a) are for application.
 
4.  Direct Service Connection

Although the Veteran has not established entitlement to service connection on any of the presumptive bases noted above, he is not precluded from establishing service connection on a direct basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation).

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Here, where the current disability and the in-service event are evidenced above, therefore, the dispositive issue is whether there is a nexus between the two.  After reviewing the claims file and examining the Veteran, the April 2017 VA examiner concluded that the Veteran's peripheral neuropathy was "less likely than not incurred in or caused by the claimed in-service injury, event or illness."  His rationale included that there were no symptoms, treatment  or diagnosis of peripheral neuropathy during the Veteran's active service or within 12 months after separation from service; the Veteran's statements that he started having tingling sensation and numbness in his legs and feet about 10 years previously, and that a medical literature search showed there was a lack of evidence to support a connection between late onset peripheral neuropathy and herbicide exposure.  As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The examiner's statement as to a lack of symptoms until many years after service was consistent with the lay statements of the Veteran, and therefore did not run afoul of Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Moreover, there is no contrary medical opinion in the evidence of record.

As to the Veteran's statements contending that his peripheral neuropathy is related to service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the etiology of his peripheral neuropathy is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007). (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's statements are therefore not competent in this regard.  To the extent they are competent, the Board finds that the specific, reasons opinion of the April 2017 VA examiner is of greater probative weigh than the more general lay assertions of the Veteran.  The weight of the evidence is thus against service connection for peripheral neuropathy on a direct basis.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for peripheral neuropathy on a presumptive an direct basis.  The benefit of the doubt doctrine is thus not in application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for peripheral neuropathy, to include as due to in-service herbicide agent exposure, is denied.



____________________________________________
Jonathan Hager 
Board of Veterans' Appeals

Department of Veterans Affairs


